DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-32 are still pending in this Application.
Request for Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2020 has been entered. 
Response to Arguments/Amendment
Applicant’s argument/remarks, on pages 11-13, with respect to rejections to claims 1-32 under 35 USC § 102(a)(1) and 103(a) have been fully considered and they are persuasive. Therefore, rejections to the claims have been withdrawn. 
 	Applicant arguments on page 13 first paragraph are persuasive.
	 Applicant arguments on page 13 last paragraph are not persuasive. For instance, the Applicant argues on page 13 last paragraph:
	“Therefore, "when the number of people detected in the space is not greater than the number of people reserving the space during the reserved tine period, the controller allows the space to be locked" as recited in Claim 1 is not disclosed by Moriwaki”. This is not persuasive, because Moriwaki citations teaches and reads in “when the number of authorized people and number of detected people are equal (not greater than the number of people authorized), the controller allows the space to be locked”. 
The Examiner concedes that Moriwaki does not teach “to allow to lock the space when the number of detected people is less than the total number of authorized people”. However, the recited claimed subject matter is broader than this interpretation.  In the instant invention, in a case example when a family of 8 rents the space/room, only one member enters in the room and the detected people will be 1. The system allows to lock and close the door since it is less that the total of allowed people during the renting period. Moriwaki does not teach or suggest such case. However, the recited claim limitations in claim 1 are not limited to this claim interpretation.       

Examiner’s amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Chien-Hung Yu (reg. no. 74923 on 1/25/2021. 
Please, amend the claims (underlined and/or strikethrough has been amended)  as follows: 

 	1. (Currently Amended) An apparatus comprising:
 	controller that performs control of an entrance of a space, 
, 
 	 	wherein the controller detects a number of people that have entered the space, and when the number of people detected in the space is greater than the number of people reserving the space during the reserved time period, the controller does not allow the space to be locked, and 
 	 	wherein when the number of people detected in the space is not greater than the number of people reserving the space during the reserved time period, the controller allows the space to be locked.

	31. (Currently Amended) A management system comprising: 
 	a control device that performs control of an entrance of a space, 
 		wherein the control device obtains, from a server, a number of people reserving the space and a reserved time period after a door unlocking operation and a door opening operation have been performed, 
 	wherein the control device detects a number of people that have entered the space, and when the number of people detected in the space is greater than the number of people reserving the space during the reserved time period, the controller does not allow the space to be locked, and 
 	wherein when the number of people detected in the space is not greater than the number of people reserving the space during the reserved time period, the controller allows the space to be locked.  

 	32. (Currently amended) A non-transitory computer readable medium storing a program causing a computer to execute a process, the process comprising:
 	performing control of an entrance of a space, 
 	obtaining, from a server, a number of people reserving the space and a reserved time period after a door unlocking operation and a door opening operation have been7Customer No.: 31561 performed; 
 	detecting a number of people that have entered the space, and when the number of people detected in the space is greater than the number of people reserving the space during the reserved time period, not allowing the space to be locked, and 
 	when the number of people detected in the space is not greater than the number of people reserving the space during the reserved time period, allowing the space to be locked.

Allowable Subject Matter/Reasons for Allowance
Claims 1-32 are considered as allowable subject matter. 
The following is an examiner’s statement of reasons for allowance:
 	The reasons for allowance of Claim 1 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole in combination with the other claimed elements; including
The limitations of an apparatus comprising: 

 	wherein the controller detects a number of people that have entered the space, when  the number of people detected in the space is greater than the number of people reserving the space during the reserved time period, the controller does not allow the space to be locked, and 
 	wherein when the number of people detected in the space is not greater than the number of people reserving the space during the reserved time period, the controller allows the space to be locked”.  
The reasons for allowance of Claim 31 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole in combination with the other claimed elements; including
The limitations of a system comprising: 
“wherein the control device obtains, from a server, a number of people reserving the space and a reserved time period after a door unlocking operation and a door opening operation have been performed, 
wherein the control device detects a number of people that have entered the space, when the number of people detected in the space is greater than the number of people reserving the space during the reserved time period, the controller does not allow the space to be locked, and wherein when the number of people detected in the space is not greater than the number of people reserving the space during the reserved time period, the controller allows the space to be locked”.  
The reasons for allowance of Claim 32 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole in combination with the other claimed elements; including
The limitations of a non-transitory computer readable medium storing a program causing a computer to execute a process, the process comprising: 
“obtaining, from a server, a number of people reserving the space and a reserved time period after a door unlocking operation and a door opening operation have been7Customer No.: 31561 performed;  
 	detecting a number of people that have entered the space, when the number of people detected in the space is greater than the number of people reserving the space during the reserved time period, not allowing the space to be locked, and 
 	when the number of people detected in the space is not greater than the number of people reserving the space during the reserved time period, allowing the space to be locked”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
As dependent claims 2-30 depend from an allowable base claim 1; they are
at least allowable for the same reasons as noted previously.
	The prior art of record Moriwaki et al (JP 2005-272088 as supported by the machine translation), Stricker et al (US 20160300468), Shetty (US 20130245827), Pieper (US 20040188185), Morikura et al (WO 2017104071 as supported by the machine translation provided), NOBORU et al (JP 2006325064 as supported by the machine translation provided), Shin et al (US 20180012432) neither anticipates nor renders obvious the above-recited combinations for at least the reasons specified and as shown in Applicant's Arguments filed on 10/15/2020.
Relevant Art Cited by the Examiner
 	The following prior art made of record and not relied upon is cited to establish the level of sill the in the applicant's art and those arts considered reasonably pertinent to
Applicant's disclosure. See MPEP 707.05(c).
	Previously cited reference Donlan et al (US 20180113897) teaches a server 109 teaches a computer retrieving schedule information including a number of guests for meeting for a specific space and the reserved period of time. However, Donlan does not teach allowing locking or unlocking of the space when the number of detected people is greater or lower than the number of guests reserving the space, or the obtaining of the number of guests reserving the space is done after a door unlocking and a door opening operation.
	Foreign patent reference Jin (KR 10-1297112 B1) teaches “As a result, the room management server can accurately determine the number of persons in each room in real time, so that the number of persons in the room can be notified and responded quickly if the number is different from the number of people already reserved. It is possible to prevent inadvertent use of a room by an excess number of people other than the previously reserved ones”. However, Jin does not teach performing the comparison 
 	The primary reference Moriwaki teaches comparing number of detected people against number of authenticated people (the authentication includes counting number of people with an IC card detected near the space and not a number of people reserving the space received from a server).  This system does not teach or suggest receive the number of people reserving/renting a space from a server after a door unlocking and opening. This system cannot be combined with Donlan because it would change the functionality or intended use of Moriwaki which is using IC reader to detect each number of authorized people to be in the space.	 
Conclusion
	The prior art made of record and not relied upon, as cited in PTO form 892, is considered pertinent to applicant's disclosure. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLVIN LOPEZ ALVAREZ whose telephone number is (571)270-7686 and fax (571) 270-8686). The examiner can normally be reached Monday thru Friday from 9:00 A.M. to 6:00 P.M. 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/O. L./
Examiner, Art Unit 2117	
/JASON LIN/Primary Examiner, Art Unit 2117